Order
Per Curiam
Frank Roby, III, appeals from his convictions for first-degree statutory sodomy with a person less than 12 years old and attempted statutory rape with a person less than 12 years old. He contends the circuit court plainly-erred in admitting a forensic .interviewer’s expert testimony. Upon review of the briefs and the record, we find no error and affirm the convictions. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no jurisprudential purpose.
AFFIRMED. Rule 30.25(b).